—In an action to recover damages for medical malpractice, the defendants appeal from an order of the Supreme Court, Dutchess County (Beisner, J.), dated January 27, 1999, which denied their motion to preclude the plaintiff from introducing expert testimony at the time of the trial.
Ordered that the order is affirmed, with costs.
A determination regarding whether to preclude a party from introducing the testimony of an expert witness at trial based on the party’s failure to comply with CPLR 3101 (d) (1) (i) is left to the sound discretion of the court (see, Hubbard v Platzer, 260 AD2d 605; Lyall v City of New York, 228 AD2d 566). Under the circumstances here, the court did not improvidently exercise its discretion in denying the defendants’ motion. S. Miller, J. P., Thompson, Krausman, Florio and Schmidt, JJ., concur.